     Case 2:19-cv-05931-RGK-JEM Document 11 Filed 09/25/19 Page 1 of 2 Page ID #:29

1     Amy L. Bennecoff (275805)
      Kimmel & Silverman, P.C.
2     30 East Butler Pike
      Ambler, PA 19002
3
      Telephone: 215-540-8888
4
      Facsimile: 215-540-8817
      teamkimmel@creditlaw.com
5     Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

8     KENYON WILLIAMS,                            §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 2:19-cv-05931-RGK-JEM
                                                  §
10
                    v.                            §
11                                                §
      APOLLO EDUCATION GROUP, INC.                §
      D/B/A UNIVERSITY OF PHOENIX,                §
12
                                                  §
13                  Defendant.                    §
                                                  §
14

15                               NOTICE OF VOLUNTARY DISMISSAL
16
      TO THE CLERK:
17
             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses
18

19    the Complaint with prejudice.

20

21                                                          /S/ Amy L. Bennecoff Ginsburg
                                                             Amy L. Bennecoff Ginsburg Esq.
22
                                                             Kimmel & Silverman, P.C.
                                                             30 East Butler Pike
23
                                                             Ambler, PA 19002
24                                                           Phone: (215) 540-8888
                                                             Fax: (215) 540-8817
25                                                           Email: teamkimmel@creditlaw.com
                                                             Attorney for the Plaintiff
26
                                                            Date: September 25, 2019
27

28                                                 -1-

                                       NOTICE OF VOLUNTARY DISMISSAL

                                                                                    2:19-cv-05931-RGK-JEM
27
     Case 2:19-cv-05931-RGK-JEM Document 11 Filed 09/25/19 Page 2 of 2 Page ID #:30

1

2                                  CERTIFICATE OF SERVICE
3
            I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of the
4
      Notice of Voluntary Dismissal in the above-captioned matter, upon the following via CM/ECF
5
      system:
6

7       Matthew D. Knepper, Esq.
        Husch Blackwell, LLP
8       190 Carondelet Plaza, Suite 600
        St. Louis, MO 63105
9       Phone: 314-480-1848
        Email: matt.knepper@huschblackwell.com
10      Attorney for the Defendant
11

12
      DATED: September 25, 2019                 /s/ Amy L. Bennecoff Ginsburg
13                                              Amy L. Bennecoff Ginsburg Esq.
                                                Kimmel & Silverman, P.C.
14                                              30 East Butler Pike
                                                Ambler, PA 19002
15                                              Tel: 215-540-8888
                                                Fax: 215-540-8817
16                                              Email: teamkimmel@creditlaw.com
                                                Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                     NOTICE OF VOLUNTARY DISMISSAL

                                                                                2:19-cv-05931-RGK-JEM
27
